U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER : 0-53833 CUSIP NUMBER :169434-10-1 NOTIFICATION OF LATE FILING o Form 10-K and Form 10-KSB o Form 20-F o Form 11-K x Form 10-Q and Form 10-QSB o Form N-SAR For Period Ended:September 30, 2011 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION China Du Kang Co., Ltd. Full Name of Registrant N/A Former Name if Applicable Town of Dukang, Baishui County, Shaanxi Province, A-28,Van Metropolis,#35 Tangyan Road, Xi’an, Shaanxi,China710065 Address of Principal Executive Office PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. XX(Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25 is attached PART III - NARRATIVE The Company’s auditor has advised that the review of the Company’s financial statements for the quarter endedSeptember 30, 2011 could not be completed by the end of the period. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Charles W. Barkley, Attorney (704) 944-4290 944-4290 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s) xYes oNo Is it anticipated that any significant change in result of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYes xNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 China Du Kang Co., Ltd. (Name of Registrant as Specified in Charter) Registrant has caused this notification to be signed on its behalf thereunto duly authorized. Date: November 10, 2011 By: /s/ Wang Yong Sheng Name: Wang Yong Sheng Title: President 3
